DISSENT
SWEET, P.J.,
1 dissent and would grant the motion for the protective order. It seems to me that the memorandum of law supplied by defendants is valid and convincing. “It is clear from the [Peer Review Protection] Act itself and from the cases that have construed the act that the plaintiff in this action is seeking discovery of material that is privileged and is not subject to discovery.”
In addition to the arguments advanced by counsel, I think that it is unwise as a matter of public pol*539icy to allow this kind of discovery against a respected physician in this community in the absence of a preliminary showing of outrageous conduct by him before having discovery on his fitness to function in his diplómate specialty.